The opinion of the Court was delivered by
PIZZUTO, J.T.C.
Plaintiff contests a 1994 local property tax assessment by a complaint filed directly with the Tax Court pursuant to N.J.S.A. 54:3-21. Defendant has moved to dismiss the action on the ground that taxes and municipal charges due through the first quarter of 1994 have not been paid in full, as required by N.J.S.A 54:3-27. It is undisputed that full payment of the required amount has not been made.
*441The motion was argued before the entire Tax Court pursuant to R. 8:8-6 on October 20, 1994. Since the date of argument, the Appellate Division has decided consolidated appeals from Tax Court decisions that reached inconsistent results in the disposition of motions to dismiss under N.J.S.A. 54:3-27. The consolidated matters include the appeal concerning the 1993 assessment on the property whose 1994 assessment is the subject of this action.
The decision of the Appellate Division, J.L. Muscarelle, Inc. v. Saddle Brook, — N.J.Tax - (App.Div.1994), authoritatively resolves the conflict within this court and requires dismissal of this action. Further discussion, reflecting the reasoning of individual judges, is not necessary to the disposition of the matter and is appropriately found in the separate concurrences of those judges.
Judgment shall be entered accordingly.